Citation Nr: 0923260	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  04-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for renal cell 
carcinoma, including as due to herbicide exposure. 

3.  Entitlement to service connection for colon polyps, 
including as due to herbicide exposure.

(The issue of entitlement to service connection for diabetes 
mellitus is the subject of a separate decision by the Board 
of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and March 2007 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  In the August 2003 decision, 
the RO denied the Veteran's claim of service connection for 
tinnitus.  In the March 2007 decision, the RO denied the 
Veteran's claims of service connection for renal cell 
carcinoma and colon polyps.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in December 2008.  
A transcript of the hearing has been associated with the 
Veteran's claims file.

The Board notes that on May 8, 2008, the United States Court 
of Appeals for the Federal Circuit issued a decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) in which it reversed 
the United States Court of Appeals for Veterans Claims 
(Court), holding that the Court erred in rejecting VA's 
interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which 
interpretation required a service member's presence at some 
point on the landmass or inland waters of Vietnam in order to 
benefit from a regulatory presumption of herbicide exposure.   
The appellant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  Haas v. Peake, 129 S.Ct. 1002 
(2009).  Consequently, a stay has been lifted on the 
processing of claims for compensation based on exposure to 
herbicides affected by Haas v. Nicholson.


FINDINGS OF FACT

1.  Tinnitus was not demonstrated in service; it is not 
attributable to military service.  

2.  The Veteran is not shown to have had duty or visitation 
in the Republic of Vietnam during his period of active 
military service.

3.  The Veteran is not shown to have been exposed to an 
herbicide agent during active military duty.

4.  The Veteran does not have renal cell carcinoma that is 
related to his military service.

5.  The Veteran does not have colon polyps that are related 
to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The Veteran does not have renal cell carcinoma that is 
the result of disease or injury incurred in or aggravated 
during active military service; nor may renal cell carcinoma 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

3.  The Veteran does not have colon polyps that are the 
result of disease or injury incurred in or aggravated during 
active military service; nor may colon polyps be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through June 2003, September 2006, and 
December 2006 notice letters, the Veteran received notice of 
the information and evidence needed to substantiate his 
claims.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the June 2003, September 2006, and 
December 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2003, 
September 2006, and December 2006 notice letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the Veteran's tinnitus 
claim, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Veteran was supplied with notice pursuant to 
Dingess/Hartman via March 2006 and December 2006 notice 
letters.  The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  The Board also notes that while 
the complete notice required by the VCAA was not timely 
provided to the Veteran, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records as well 
as records of the Veteran's ongoing post-service treatment at 
various VA medical facilities have been associated with the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  Neither the Veteran 
nor his representative has otherwise alleged that there are 
any outstanding medical records probative of his claims that 
need to be obtained.  Additionally, the Veteran and his 
representative have both submitted written argument.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim, 
as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that an examination is required when 
there is:  (1) evidence of a current disability; (2) evidence 
establishing an in-service event, injury or disease, or a 
disease manifested in accordance with presumptive service 
connection regulations that would support incurrence or 
aggravation; (3) an indication that the current disability 
may be related to the in-service event; and (4) insufficient 
evidence to decide the case.

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his claims for service connection 
for renal cell carcinoma and colon polyps but notes that the 
evidence of record does not call for one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  In this case, as discussed below, there 
is no evidence that any renal cell carcinoma or colon polyps 
are service related.  Specifically, the Board finds that the 
information and evidence of record does not establish that 
any related event, injury, or disease occurred in service.  A 
medical examination would not likely aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease.  As such, VA is not 
required to afford the Veteran an examination, and therefore, 
VA has no duty to inform or assist that was unmet.  Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon v. 
Nicholson, 20 Vet. App. at 84-86 (with no indication that a 
disability or persistent or recurrent symptoms of a 
disability may be associated with the service or another 
service-connected disability, claim may be denied where 
claimant's submissions are insufficient to grant benefits or 
trigger duty to assist).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that he has tinnitus as a result of 
exposure to acoustic trauma while in service.  The Veteran 
further contends that he has renal cell carcinoma and colon 
polyps due to his military service, and in particular, to his 
exposure to Agent Orange while serving in Vietnam.  The Board 
notes that the Veteran has been diagnosed with and treated 
for renal cell carcinoma and colon polyps, including surgery 
at the Louisville VA Medical Center (VAMC) in October 2006.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  



A.  Service Connection for Tinnitus

Regarding the Veteran's claim for service connection for 
tinnitus, relevant medical evidence consists of the Veteran's 
service treatment records, treatment records from the 
Louisville VA Medical Center (VAMC), and VA examinations 
conducted in July 2003, December 2004, and December 2007.  
Review of the Veteran's service treatment records reflects 
that he did not complain of and was not treated for any 
problems with tinnitus while in service.  His entrance and 
separation reports of medical examination similarly reflect 
no complaints of tinnitus.  Similarly, at an August 2002 
audiological consultation at the VAMC-the first such 
treatment of record-the Veteran was noted to make no 
complaints of tinnitus.

At his July 2003 VA examination, the Veteran complained 
primarily of hearing loss bilaterally; the examiner noted in 
particular that there was "no reported tinnitus."  The 
Veteran reported having been exposed to loud gunfire while on 
active duty and reported that after service he had worn ear 
protection when exposed to noise at his employment and had 
not had any recreational noise exposure.  The examiner did 
not diagnose the Veteran with tinnitus.  In a December 2003 
addendum opinion, the examiner concluded that any tinnitus 
the Veteran experienced was less likely than not related to 
his time in service, including any noise exposure, basing his 
opinion on the fact that the Veteran did not complain of 
tinnitus in service and had not complained of tinnitus at any 
VAMC audiological treatment or at the July 2003 VA 
examination.

At the Veteran's December 2004 VA examination, the Veteran 
complained of intermittent recurrent bilateral tinnitus that 
began in service, when he would develop earaches after being 
around loud gun and cannon fire.  The Veteran further 
reported that the ringing and buzzing in his ears would 
resolve but would "come back occasionally."  The Veteran 
complained that the ringing and buzzing was occurring daily 
at that point, lasting a few seconds each time.  No diagnosis 
of tinnitus was made at that examination.

At a December 2007 VA examination, the examiner noted the 
Veteran's August 2002 VA audiological consultation and his 
July 2003 VA examination, at which the Veteran denied 
experiencing tinnitus.  When asked if the Veteran had "any 
ringing, buzzing, or other unwanted noises" in his ears, he 
responded "No."  The examiner thus did not diagnose the 
Veteran with tinnitus. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in December 2008.  At that hearing, the 
Veteran described having been exposed to loud gun and other 
weapons fire at close range while serving on active duty.  He 
further testified that, while he was in service, his ears 
would ring and he would have headaches immediately after 
exposure to the weapons fire.  However, when asked to 
characterize his current tinnitus, the Veteran responded that 
"it haven't did it in a long time."  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for tinnitus.  The 
Board acknowledges that at the December 2004 VA examination, 
the Veteran complained of suffering from tinnitus.  However, 
in order for the Veteran's claim to be granted, the record 
would have to contain competent evidence of a diagnosis of 
tinnitus and a link between the present disorder and military 
service.  Here, there is no such evidence, nor is there 
evidence in the Veteran's service treatment records to 
indicate that he complained of or sought treatment for 
problems with tinnitus during service.  Indeed, as noted 
above, the only medical opinion of record that speaks to the 
relationship between any current disability and service is 
unfavorable.  Further, the Board finds compelling the fact 
that the Veteran has, on multiple occasions, denied that he 
suffers from tinnitus.  Relevant law and regulations do not 
provide for the grant of service connection in the absence of 
competent evidence linking the current disability to service.  
The Board is satisfied that the VA audiologist's opinion is 
adequate for deciding this appeal.  Tinnitus cannot be 
objectively observed (except in rare instances).  
Nevertheless, the July 2003 audiologist's medical opinion, 
issued via a December 2003 addendum opinion and based on the 
entire record, including the Veteran's own history, is that 
the Veteran's tinnitus is not at least as likely as not 
related to military service.  Because this opinion is not 
controverted by any other medical evidence of record, in 
light of the foregoing analysis and the underlying facts, the 
Veteran's service connection claim for tinnitus must be 
denied.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B.  Service Connection for Renal Cell Carcinoma and Colon 
Polyps

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2008).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include AL amyloidosis, chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

The Veteran contends that his currently diagnosed renal cell 
carcinoma and colon polyps are the result of exposure to 
herbicides while stationed serving on a dock landing ship as 
part of the First Amphibian Tractor Battalion serving in the 
waters off the shore of Vietnam.  However, the Veteran 
acknowledged in a February 2009 statement that although his 
ship was close to the shore, at no point did he get shore 
leave or set foot on land within the Republic of Vietnam.  In 
that statement, the Veteran also stated that he did not 
recall ever being directly exposed to any kind of herbicide, 
but offered a theory of exposure, noting that as his ship was 
near the shore performing supply and personnel drops, he was 
exposed to herbicides while breathing the ambient air over 
the shore and water.

In this case, the Board finds that the Veteran's claim fails 
on a presumptive basis for exposure to herbicides because no 
evidence of record establishes that the Veteran had actual 
duty or visitation in Vietnam.  Significantly, although the 
Veteran's service personnel records do document that he was 
assigned to the First Amphibian Tractor Battalion, the 
National Personnel Records Center (NPRC) noted in a January 
2007 report that it found no evidence to substantiate any 
service in Vietnam.  Additionally, the Veteran has not 
provided any proof of duty or visitation in the Republic of 
Vietnam, which requires his presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the presumption.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In fact, in a 
February 2009 statement, the Veteran specifically noted that 
he never set foot on land in Vietnam.

Based on the above analysis, the Board finds that the 
evidence does not show Vietnam service; specifically, there 
is no indication that the Veteran set foot on the landmass or 
inland waters of Vietnam.  The lack of any proof of in-
country service in Vietnam from the service department is 
persuasive.  Moreover, renal cell carcinoma and colon polyps 
are not included in the diseases noted under 38 C.F.R. § 
3.309 as having a positive association with herbicide 
exposure.  Therefore, the Board finds that the Veteran's 
claims fail on a presumptive basis for exposure to herbicides 
because no evidence of record establishes that the Veteran 
had actual duty or visitation in Vietnam, and in any event, 
even if presumptive exposure to herbicides was established, 
renal cell carcinoma and colon polyps are not diseases noted 
to have a positive association with herbicide exposure.

Additionally, regarding direct exposure to herbicides, 
although the Veteran theorized that the air he breathed while 
stationed off the shore of Vietnam was potentially 
contaminated with herbicides, the record does not contain any 
documentation to support this assertion, and there is no 
other evidence of record showing that the Veteran was in fact 
exposed to herbicides at any other location.  As such, the 
Board finds that the Veteran's currently diagnosed renal cell 
carcinoma and colon polyps are not related to direct exposure 
to herbicides.

A chronic disease, such as malignant tumors, may be presumed 
to have been incurred in or aggravated by active military 
service if manifested to a compensable degree within a year 
of separation from qualifying service.  38 C.F.R. §§ 3.307, 
3.309.  Here, the Veteran was first diagnosed with renal cell 
carcinoma in September 2006, many years after military 
service.  As such, renal cell carcinoma may not be presumed 
to have been incurred in or aggravated by active military 
service under 38 C.F.R. §§ 3.307(a), 3.309(a) (2008).

The Board notes that the presumptive service connection 
procedure does not foreclose proof of direct service 
connection, and the claimant has a right to prove causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Here, there is 
evidence of a current disability-the record contains 
documentation from the Louisville VAMC in October 2006 
showing that the Veteran underwent a right radical 
nephrectomy to remove a renal tumor.  Further, VA outpatient 
treatment records noted colon polyps in May 2003, and the 
Veteran was found to have a large mass in the colon in 
September 2006, which was removed during the October 2006 
surgery at the Louisville VAMC.  However, despite evidence of 
a current disability, the Veteran's service treatment records 
do not contain complaints or treatment related to renal cell 
carcinoma or to colon polyps, and his entrance and discharge 
examinations reveal a normal clinical evaluation for the 
abdomen and viscera.  The first post-service diagnosis of 
colon polyps did not occur until May 2003, more than 30 years 
since the Veteran's separation from active duty, and he was 
not diagnosed with renal cell carcinoma until September 2006, 
over 35 years after discharge from active duty.  The Board 
finds that this reflects a lack of continuity of 
symptomatology since discharge. 

In sum, there is no competent evidence medically relating the 
Veteran's current renal cell carcinoma or colon polyps to 
military service.  Absent competent evidence in the record of 
a relationship to military service in general, or 
specifically to exposure to herbicide agents during military 
service and the development of renal cell carcinoma or colon 
polyps, the Veteran's claims for service connection for renal 
cell carcinoma and for colon polyps must be denied.  There 
has been no continuity of symptomatology since his period of 
military service.  Consequently, there is no basis for 
concluding that any current kidney cancer or colon polyp 
disability is traceable to the Veteran's period of military 
service.  Based on the above analysis, the Board finds that 
service connection for renal cell carcinoma and for colon 
polyps is not warranted.

Therefore, in the absence of any evidence of complaints or 
treatment for renal cell carcinoma or colon polyps in 
service, the length of time between the Veteran's separation 
from active duty and the first diagnosis of either 
disability, the absence of proof of exposure to herbicides 
during service, and the absence of competent medical evidence 
that the Veteran's renal cell carcinoma or colon polyps are 
related to service, the Board finds that the preponderance of 
the evidence is against the claims of service connection.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  For all the 
foregoing reasons, the Veteran's claims for service 
connection for tinnitus, renal cell carcinoma, and colon 
polyps must be denied.  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for renal cell carcinoma is 
denied.

Entitlement to service connection for colon polyps is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


